United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 19, 2013               Decided June 23, 2015
Reargued March 9, 2015

                         No. 12-5305

 STEPHEN DEARTH AND SECOND AMENDMENT FOUNDATION,
                       INC.,
                    APPELLANTS

                               v.

                     LORETTA E. LYNCH,
                         APPELLEE


         Appeal from the United States District Court
                 for the District of Columbia
                     (No. 1:09-cv-00587)


    Alan Gura argued the cause and filed the briefs for
appellants.

     Charles J. Cooper, David H. Thompson, Peter Patterson,
Brian W. Barnes, and Brian S. Koukoutchos were on the brief
for amicus curiae National Rifle Association of America, Inc. in
support of appellants.

     Daniel Tenny, Attorney, U.S. Department of Justice, argued
the cause for appellee. With him on the briefs were Stuart F.
Delery, Assistant Attorney General at the time the briefs were
                              2

filed, Ronald C. Machen Jr., U.S. Attorney, and Mark B. Stern,
Michael S. Raab, and Anisha S. Dasgupta, Attorneys.

   Before: HENDERSON and GRIFFITH, Circuit Judges, and
RANDOLPH, Senior Circuit Judge.

   Opinion for the Court filed by Senior Circuit Judge
RANDOLPH.

    Opinion concurring in the judgment filed by Circuit Judge
GRIFFITH.

    Dissenting opinion filed by Circuit Judge HENDERSON.

    RANDOLPH, Senior Circuit Judge:

                              I.

     This appeal was considered on the record from the United
States District Court for the District of Columbia and on the
briefs and supplemental briefs and oral arguments of counsel.
For the reasons stated below, it is

    ORDERED AND ADJUDGED that the district court’s
grant of summary judgment in favor of the United States is
vacated with respect to plaintiff Dearth and plaintiff Second
Amendment Foundation, Inc. (insofar as its claim is based on
Dearth’s standing), and the case is remanded for trial.

                              II.

     We take this action although it may well be that, in the
words of Rule 56(a), “there is no genuine dispute as to any
material fact.” FED. R. CIV. P. 56(a). Even in those
circumstances, the courts retain discretion to refuse to decide
                                3

cases on the basis of a record developed on summary judgment.
See Kennedy v. Silas Mason Co., 334 U.S. 249, 256-57 (1948);
10A Charles Allen Wright et al., FED. PRACTICE & PROCEDURE
§ 2728 (3d ed. 2013).

     The question in this case is whether a citizen who
permanently resides outside the United States has a right under
the Second Amendment to the United States Constitution to
purchase a firearm for self-defense while he is temporarily
visiting this country. Dearth alleges that 18 U.S.C. § 922(a)(9)
& (b)(3) and implementing regulations, 27 C.F.R. §§ 478.29a,
478.96, 478.99, 478.124, are unconstitutional because the
provisions, in effect, prohibit citizens not residing in any state
from purchasing firearms. In addition to mounting a facial
attack on the provisions, Dearth purports to be bringing an as
applied challenge.

     This case therefore raises “an extremely important
question,” and “summary procedures, however salutary where
issues are clear-cut and simple, present a treacherous record for
deciding issues of far-flung import.” Kennedy, 334 U.S. at
256-57 (footnote omitted). See, e.g., Univ. of Notre Dame v.
Burwell, No. 13-3853, 2015 WL 2374764, at *14, ___ F.3d ___
(7th Cir. 2015) (Hamilton, J., concurring) (“Where the law is
evolving rapidly and the facts are complex, the better course is
usually full exploration of the evidence and thorough findings of
fact by the district court, rather than reliance on sweeping legal
doctrines and hypothesized or assumed facts.” (citing, inter alia,
Doe v. Walker, 193 F.3d 42, 46 (1st Cir. 1999))). Here there are
too many unanswered questions regarding Dearth’s particular
situation even though he seeks to mount an as applied challenge.

     At the summary judgment stage, Dearth could no longer
“rest on . . . mere allegations,” Lujan v. Defenders of Wildlife,
504 U.S. 555, 561 (1992), that might satisfy the pleading
                                4

requirements, as he did in his earlier appeal, see Dearth v.
Holder, 641 F.3d 499 (D.C. Cir. 2011). He had to set forth
“specific facts.” Lujan, 504 U.S. at 561 (citing FED. R. CIV. P.
56) (internal quotation marks omitted), not mere “conclusory
statement[s].” Ass’n of Flight Attendants v. Dep’t of Transp.,
564 F.3d 462, 465 (D.C. Cir. 2009). Nevertheless, Dearth filed
nothing other than a short affidavit merely repeating the
complaint’s sparse allegations regarding his particular
circumstances.

      For example, we are able to discern, from the caption on his
complaint, filed in 2009, that Dearth’s address at that time was
Winnipeg, Canada. He asks us now to assume that his status has
remained static. Whether he had ever been a resident of any
state, and if so which one, he does not reveal. Whether he is still
considered a state resident for tax purposes we do not know.
Whether he still votes in federal elections or pays federal taxes
on his income, including income earned outside the United
States, is not addressed. Dearth says he comes back to this
country on occasion. Exactly where or when he comes back, to
what state or states, his affidavit does not tell us. His affidavit
does say that on two occasions, once in 2006 and again in 2007,
while he was in the United States he unsuccessfully tried to
purchase “a firearm.” What type of firearm – a hunting rifle, for
instance, or a handgun – he does not mention. He swears that he
“intend[s] to purchase firearms” for “lawful sporting purposes
as well as for other purposes, including self-defense.” This
appears deliberately ambiguous. Did he try to buy a hunting
rifle, which he would also use for self-defense? Did he try to
purchase a handgun solely for self-defense? We cannot tell, yet
the question may be significant because in some circumstances
federal law allows non-residents to obtain firearms for “lawful
sporting purposes.” See 18 U.S.C. § 922(a)(5), (a)(9), (b)(3); 27
C.F.R. §§ 478.29a, 478.99(a), 478.115(d)(1). Where Dearth
sought to engage in these transactions he neglects to mention.
                                  5

The omission may be significant. The laws of many states bar
non-state residents like Dearth from buying a handgun so that no
matter what the outcome of this case, Dearth still could not
purchase a handgun in such a state.1

     Dearth stated in his affidavit that he holds a “valid Utah
permit to publicly carry a handgun.” But we do not know
whether, if once he had a valid permit from Utah, he still does.
States may require such permits to be renewed periodically. In
the same sentence, Dearth adds that the Utah public-carry permit
“is recognized in numerous states.” Which states? And more to
the point, has Dearth visited such states in the past and is there
evidence that he will do so in the future?

    Dearth’s counsel stated in the district court that his client
possessed firearms in Canada. Here again that is not evidence,
and we do not know what sort of firearms he has there, or
whether he has brought his firearms with him when he entered
the United States on visits, or whether there was any
impediment to his doing so.

    One final point deserves mention. Dearth, in his complaint,
purports to be bringing his as applied claim on behalf of himself
and “similarly situated individuals.” But the evidence tells us
very little about Dearth’s specific situation. In addition, the
complaint seems to be reciting a class action allegation yet


     1
        At reargument Dearth’s counsel proposed that his client might
be able to purchase a firearm in Texas, for instance, because –
according to counsel – Texas does not have a residency requirement.
But of course counsel’s proposal is not evidence. And we have no
evidence that Dearth has ever been in Texas, or that he would drive or
fly there to engage in such a transaction, or that he would legally be
able to transport a firearm from Texas into whatever other state he was
visiting.
                                 6

Dearth never sought, and the district court never granted, class
action status to his action.

     In short, for the foregoing reasons, we exercise our
discretion to require that the case proceed to trial on the subjects
we have mentioned and any others that bear on Dearth’s claims.
    GRIFFITH, Circuit Judge, concurring in the judgment:

     After more than two years of consideration, three rounds
of briefing, and two oral arguments, I agree with the dissent
that we have sufficient information to decide this case. But
since we cannot reach agreement either as to our authority to
hear this case or as to the merits, I reluctantly concur in the
remand so as to break this stalemate and allow the case to
proceed. I concur only in Part I of the majority opinion,
however, not in the rationale on which it relies in Part II to
decide that remand is appropriate.

     Many of the questions the opinion poses appear aimed at
determining whether Dearth may be considered a resident of
the United States even though he lives in Canada, in which
case he would not satisfy the injury-in-fact requirement of
Article III standing to challenge laws that prevent nonresidents
from purchasing firearms. See Lujan v. Defenders of Wildlife,
504 U.S. 555, 560 (1992). But a prior panel of this court has
already held that Dearth has standing, see Dearth v. Holder,
641 F.3d 499 (D.C. Cir. 2011), which binds this panel absent a
relevant change in factual circumstances, see LaShawn A. v.
Barry, 87 F.3d 1389, 1393 (D.C. Cir. 1996) (en banc) (“When
there are multiple appeals taken in the course of a single piece
of litigation, law-of-the-case doctrine holds that decisions
rendered on the first appeal should not be revisited on later
trips to the appellate court.” (internal quotation marks and
citation omitted)). Even if Dearth’s standing was still an open
question, Dearth has averred, and the government has
conceded, that he is a United States citizen, that he “does not
maintain a residence within the United States,” and that he was
unable to purchase a firearm in the United States because he
could not provide a state of residence on the form the ATF
requires him to complete before such a purchase. See J.A.
29-30, 164. Based on these undisputed facts that the
government has taken for granted in the six years since Dearth
filed his complaint, this case is properly before us.
                                2

     Other questions posed in the opinion seek to determine
where Dearth has previously sought to purchase firearms.
Answers to these questions are irrelevant as well. It is true, as
the opinion notes, that many states have their own laws that bar
nonresidents from buying firearms, see Maj. Op. at 5 & n.1.
The upshot of these state laws, the opinion seems to imply, is
that perhaps Dearth will not be able to purchase a firearm even
if he prevails in this suit, in which case he would lack standing
because his injury would not be redressable by a favorable
outcome. See Lujan, 504 U.S. at 561. But once again, a prior
panel has already addressed this issue and determined that
Dearth’s injury is redressable. See Dearth, 641 F.3d at 501. As
that panel noted, the government never contended otherwise.
See id. (“The Government disputes only whether Dearth has
suffered a cognizable injury, as the requirements of traceability
and redressability are clearly met.”). Despite this, the opinion
implies that Dearth may need to show that he has visited Texas
in the past or demonstrate to some undefined degree of
certainty that he will return there to buy a firearm if he prevails
in this suit. See Maj. Op. at 5 n.1.

     I disagree. Even if it were open to us to reconsider this
point, Dearth’s injury remains just as redressable now as it was
at the time of the prior panel’s decision. Dearth has sworn that
he “intend[s] to purchase firearms within the United States.”
See, e.g., J.A. 32. And he has noted for our benefit that even as
a nonresident, the laws of Texas, Louisiana, and Virginia
would allow him to purchase firearms if federal law did not
prohibit him from doing so. See Appellant’s Reply Br. at 7-8.
Dearth has thus shown that if he prevailed here he would be
able to redress his injury by purchasing a firearm in the United
States and he has sworn under penalty of perjury that he will do
exactly that if federal law permits him. Article III does not
                                  3
require him to allege anything more about his shopping plans
or his travel itinerary.*

     Satisfied that Dearth has standing to bring this suit, I also
believe we have enough facts in the record to decide this case.
Judge Henderson agrees. We disagree, however, on the merits.
Forced to side either with a position that thinks we must
remand for further factual development or with one that
decides the issues differently than I would, I choose to break
the tie in favor of the former. See, e.g., Green Tree Financial
Corp. v. Bazzle, 539 U.S. 444, 455 (2003) (Stevens, J.,
concurring in the judgment and dissenting in part) (abandoning
his “preferred disposition of the case” and voting to remand so
that there could be a “controlling judgment of the Court”);
Screws v. United States, 325 U.S. 91, 134 (1945) (Rutledge, J.,
concurring) (concurring in the judgment and voting to remand,
despite his views on the merits, “in order that disposition may
be made of this case”).

    Because there will not be a controlling opinion on the
merits of the issues in this case, I do not find it appropriate to
expound upon the important constitutional questions the case
presents. See, e.g., Blair v. United States, 250 U.S. 273, 279
(1919) (“Considerations of propriety, as well as
long-established practice, demand that we refrain from passing
upon the constitutionality of an act of Congress unless obliged


     * I also note that the opinion does not ask Dearth to identify the
county or city in which he previously tried to purchase a firearm (or
would in the future), even though those jurisdictions may have laws
or regulations prohibiting the sale of firearms to nonresidents. The
reason that we do not need that information, of course, is that the
Constitution does not require it—just as it does not require him to
specify in which state he previously attempted to buy a gun (or
where he will if allowed).
                               4
to do so in the proper performance of our judicial
function . . . .”). But I raise just two qualms with the dissent.

     The dissent asserts that Dearth may purchase a firearm in
Canada and bring it into the United States so long as the
firearm itself is “generally recognized as particularly suitable
for or readily adaptable to sporting purposes.” Dissent at 12.
That is incorrect. Although the statutes the dissent cites may
allow for such transport, see 18 U.S.C. §§ 922(l), 925(d),
federal regulations bar it, see 27 C.F.R. § 478.111 (“[N]o
firearm, firearm barrel, or ammunition may be imported or
brought into the United States except as provided by this
part.”); id. § 478.115(d)(1) (excepting from section 478.111
certain firearms only if the nonresident intends to use them “for
legitimate hunting or lawful sporting purposes”). Though the
statutes, as the dissent rightfully notes, “turn on the nature of
the firearm, not its owner’s purpose,” Dissent at 12, the
regulations do just the opposite.

     The dissent sees no problem because regulations cannot
trump statutes. Dissent at 12 n.7. But Dearth faces real-life
consequences as a result of the way the “regulations are
interpreted and enforced in practice,” Dissent at 12 n.7,
regardless of whether a court might one day invalidate those
regulations. So long as 27 C.F.R. § 478.111 remains in force,
any firearms Dearth purchased abroad will be subject to
seizure and forfeiture if he attempts to bring them into the
United States for self-defense. See 27 C.F.R. § 478.152. Yet
the dissent suggests that the burden Dearth faces is somehow
lessened because he has “ample alternative means of
exercising” his rights. Dissent at 12. But mark what Dearth
must do to bring a firearm purchased abroad into the United
States to defend himself: He must carry that weapon over the
border, have it seized, argue to a judicial or administrative
tribunal that the seizure was improper because the regulations
                                 5
are inconsistent with the relevant statutory text, and then keep
his fingers crossed that the tribunal agrees. I fail to see how an
alternative that requires breaking the law and then seeking
vindication through litigation lessens any potential burden.

     The dissent also suggests that Dearth lacks standing to
challenge “the ban on rental or loan of a firearm” to
nonresidents. Dissent at 21. I disagree. The challenged statutes
do not contain a “ban on rental or loan of a firearm.” One of the
statutes bans a nonresident from “receiv[ing] any firearms,”
see 18 U.S.C. § 922(a)(9), while the other bans licensed
firearm dealers from “sell[ing] or deliver[ing] . . . any firearm
to any” nonresident, see id. § 922(b)(3). That second statute,
section 922(b)(3), excepts any dealer who rents a firearm to a
nonresident—thus permitting rentals in a narrow set of
circumstances. Dearth attempted to “receive” a firearm by
asking a licensed dealer to “sell” one to him and was turned
away because he is a nonresident. The statutes he challenges
have thus caused him to suffer a “concrete and particularized”
injury sufficient to satisfy constitutional standing
requirements. See Lujan, 504 U.S. at 560. The Constitution
does not require Dearth to suffer an injury in every imaginable
application of the statute. Cf. Dearth, 641 F.3d at 502 (holding
that Dearth has standing because “the challenged provisions
have . . . thwarted [his] best efforts to acquire a firearm”). Had
the statutes instead banned the purchase, rental, or loan of a
firearm (or the sale, loan, or rental of one by a dealer), then this
would be a different case, and Dearth would have standing to
challenge only the prohibition that injures him. But since
Congress chose a blanket ban on “receiv[ing]” and “sell[ing]”
a firearm, and Dearth suffered an injury due to those
restrictions, he has standing to challenge both statutes.

     Finally, though I think a remand is unnecessary, I do agree
that the record could be better developed. It is not entirely
                                 6
clear, for instance, whether Dearth intends to purchase firearms
that he can use interchangeably for both sport and for
self-defense, or whether he has in mind different firearms
uniquely suited to each activity. I believe there is enough in the
record to infer the answer to that question, but perhaps further
factfinding on remand will eliminate the need for inferences.
Dearth also notes that he plans to store his firearms at his
parents’ house in Ohio. Nothing in the record, however,
suggests that his parents have consented to that plan. I leave it
to the district court to settle these details, along with any others
it deems appropriate.
     KAREN LECRAFT HENDERSON, Circuit Judge, dissenting:
I know enough about this case to decide it now. Stephen
Dearth, a non-resident U.S. citizen, and similarly situated
members of the Second Amendment Foundation challenge
two subsections of 18 U.S.C. § 922, which are “part of a
carefully constructed package of gun control legislation . . . in
existence for many years.” Ball v. United States, 470 U.S.
856, 862 (1985) (citation omitted). A federal firearms
licensee (FFL) may not “sell or deliver” a firearm to a person
who “does not reside in . . . the State in which the [FFL’s]
place of business is located.” 18 U.S.C. § 922(b)(3). That
provision has two exceptions, one of which is relevant here:
An FFL may lend or rent a firearm to any person for
“temporary use for lawful sporting purposes.”                 Id.
§ 922(b)(3)(B). On the reverse side of the coin, it is unlawful
for “any person . . . who does not reside in any State to
receive any firearms unless such receipt is for lawful sporting
purposes.” Id. § 922(a)(9) (emphasis added). Because a non-
resident citizen like Dearth does not reside in a “State,” these
provisions prevent him from (1) purchasing a firearm for any
purpose while visiting the United States and (2) renting a
firearm for self-defense while here. The plaintiffs contend
that these provisions violate the Second Amendment. 1


     1
       The plaintiffs also contend that these provisions violate their
rights to international travel and equal protection. I do not consider
these claims separately, however, because they trigger nothing
more than rational-basis scrutiny. See Califano v. Aznavorian, 439
U.S. 170, 177 (1978) (laws with only incidental effect on right to
international travel evaluated under rational-basis scrutiny); Dixon
v. Dist. of Columbia, 666 F.3d 1337, 1342 (D.C. Cir. 2011) (same
for laws that do not draw suspect classifications or violate
fundamental rights); Kwong v. Bloomberg, 723 F.3d 160, 170 n.19
(2d Cir. 2013) (equal protection does not provide additional
safeguard for Second Amendment rights), cert. denied, 134 S. Ct.
2696 (2014). The challenged laws easily satisfy that standard.
                                 2
     Since District of Columbia v. Heller, 554 U.S. 570
(2008), we have dealt with the predictable wave of Second
Amendment litigation by adopting a two-step approach that
asks whether the provision under review impinges on an
individual’s Second Amendment right and, if so, whether it
nonetheless passes muster under the appropriate level of
scrutiny. See Schrader v. Holder, 704 F.3d 980, 988–89
(D.C. Cir.), cert. denied, 134 S. Ct. 512 (2013); Heller v.
District of Columbia (Heller II), 670 F.3d 1244, 1252–53
(D.C. Cir. 2011). Both of our cases since Heller and the
overwhelming majority of cases from our sister circuits have
followed this approach and applied intermediate scrutiny to
various statutes regulating firearms. In my view, the proper
application of intermediate scrutiny compels the conclusion
that the challenged provisions of section 922 are
constitutional.
    Constitutional challenges to other provisions of section
922 have, post-Heller, been rejected again, and again, and
again. 2 Indeed, I can find no case in which a court of appeals

    2
       See, e.g., United States v. Decastro, 682 F.3d 160, 161 (2d
Cir. 2012) (transportation of firearm from another state into one’s
state of residence under section 922(a)(3)), cert. denied, 133 S. Ct.
838 (2013); NRA v. ATF, 700 F.3d 185, 203–04 (5th Cir. 2012)
(sale of handgun by federally licensed dealer to person under 21
years old pursuant to section 922(b)(1)), cert. denied, 134 S. Ct.
1364 (2014); United States v. Moore, 666 F.3d 313, 316–17 (4th
Cir. 2012) (possession of firearm by felon under section 922(g)(1));
Schrader, 704 F.3d at 990–91 (section 922(g)(1) as applied to
common-law misdemeanants); United States v. Pruess, 703 F.3d
242, 247 (4th Cir. 2012) (section 922(g)(1) as applied to non-
violent felons); United States v. Dugan, 657 F.3d 998, 999 (9th Cir.
2011) (possession of firearm by unlawful user of controlled
substance under section 922(g)(3)); United States v. McRobie, No.
08-4632, 2009 WL 82715, at *1 (4th Cir. Jan. 14, 2009)
(unpublished per curiam) (possession of firearm by person
                                  3
has struck down any part of this criminal statute. 3 The
Supreme Court has at times shown “a general reticence to

committed to mental institution under section 922(g)(4)); United
States v. Carpio-Leon, 701 F.3d 974, 982 (4th Cir. 2012)
(possession of firearm by illegal alien under section 922(g)(5)),
cert. denied, 134 S. Ct. 58 (2013); United States v. Mahin, 668 F.3d
119, 123–24 (4th Cir. 2012) (possession of firearm while subject to
domestic protection order under section 922(g)(8)); United States v.
Booker, 644 F.3d 12, 26 (1st Cir. 2011) (possession of firearm by
person convicted of domestic violence misdemeanor under section
922(g)(9)), cert. denied, 132 S. Ct. 1538 (2012); United States v.
Marzzarella, 614 F.3d 85, 101 (3d Cir. 2010) (possession of
firearm with obliterated serial number under section 922(k)), cert.
denied, 131 S. Ct. 958 (2011); United States v. Henry, 688 F.3d
637, 640 & n.3 (9th Cir. 2012) (possession of machine gun under
section 922(o)), cert. denied, 133 S. Ct. 996 (2013); United States
v. Rene E., 583 F.3d 8, 12 (1st Cir. 2009) (possession of handgun
by juvenile under section 922(x)(2)), cert. denied, 558 U.S. 1133
(2010).
     3
        The Fourth Circuit has twice remanded challenges to
provisions of section 922 to the district court for further evidentiary
development because the Government had not satisfied its burden
of demonstrating the fit between the government interest and the
challenged provision. See United States v. Carter, 669 F.3d 411,
421 (4th Cir. 2012) (section 922(g)(3)); United States v. Chester,
628 F.3d 673, 683 (4th Cir. 2010) (section 922(g)(9)). In each case,
the district court upheld the statute on remand, see United States v.
Carter, No. 2:09-cr-00055, 2012 WL 5935710, at *7 (S.D.W. Va.
Nov. 27, 2012); United States v. Chester, 847 F. Supp. 2d 902, 912
(S.D.W. Va. 2012), and the Fourth Circuit affirmed, see United
States v. Carter, 750 F.3d 462, 464 (4th Cir. 2014); United States v.
Chester, 514 F. App’x 393, 395 (4th Cir. 2013); see also United
States v. Staten, 666 F.3d 154, 167 (4th Cir. 2011), cert. denied,
132 S. Ct. 1937 (2012).
    The Sixth Circuit, applying strict scrutiny, held that section
922(g)(4)—which prohibits possession of firearms by any person
                                 4
invalidate the acts of the Nation’s elected leaders” and noted
that “ ‘[p]roper respect for a coordinate branch of the
government’ requires that we strike down an Act of Congress
only if ‘the lack of constitutional authority to pass [the] act in
question is clearly demonstrated.’ ” Nat’l Fed’n of Indep.
Bus. v. Sebelius, 132 S. Ct. 2566, 2579 (2012) (quoting
United States v. Harris, 106 U.S. 629, 635 (1883) (first
alteration added)). I share that reticence. If more exacting
scrutiny is needed to invalidate a firearms law, the Supreme
Court must lead the way. For the following reasons, I
respectfully dissent from my colleagues’ decision to remand
the plaintiffs’ Second Amendment challenge to section 922’s
ban on the sale of a firearm to a non-resident citizen. 4
          I. SCOPE OF SECOND AMENDMENT RIGHT
     At the first step of the analysis, we ask whether the
challenged restrictions impinge upon an individual’s Second
Amendment right.        As just explained, the challenged
provisions of section 922 prohibit a non-resident citizen from

“who has been committed to a mental institution”—was
unconstitutional on the record before it. See Tyler v. Hillsdale
Cnty. Sheriff’s Dep’t, 775 F.3d 308, 330, 344 (6th Cir. 2014). That
opinion has since been vacated and the case will be reheard en
banc.
    4
       I believe the plaintiffs lack standing to challenge section
922’s ban on rental of a firearm by a non-resident citizen. Their
complaint and declarations state only that they want to purchase
firearms and, thus, that is the only aspect of the challenged
provisions they have standing to contest. See Lewis v. Casey, 518
U.S. 343, 357–58 & n.6 (1996) (because “standing is not dispensed
in gross,” a plaintiff “who has been subject to injurious conduct of
one kind” does not “possess by virtue of that injury the necessary
stake in litigating conduct of another kind, although similar, to
which he has not been subject”).
                                 5
purchasing a firearm to use for self-defense while visiting the
United States. Because a non-resident citizen is by definition
outside his residence when he is here, the facts of this case
implicate, if somewhat obliquely, the currently disputed
question whether the Second Amendment has any application
outside one’s home. Heller’s holding guaranteeing the
individual right to keep and bear arms for self-defense is
expressly confined to the “home,” 554 U.S. at 635–36, and
the Court was careful to emphasize that the Second
Amendment, “[l]ike most rights, . . . is not unlimited,” id. at
626. That is, it does not confer “a right to keep and carry any
weapon whatsoever in any manner whatsoever and for
whatever purpose.” Id.
     Whether, and to what extent, the Second Amendment
applies to a resident citizen outside his house has split the
circuits: One circuit has held that the Second Amendment
affords no less protection outside the house than in; three have
concluded that, if the Second Amendment affords any
protection outside the house, it is more limited. Compare
Moore v. Madigan, 702 F.3d 933, 941 (7th Cir. 2012) (“The
Supreme Court has decided that the amendment confers a
right to bear arms for self-defense, which is as important
outside the home as inside.”), 5 with Drake v. Filko, 724 F.3d
426, 431, 436 (3d Cir. 2013) (assuming “the Second
Amendment’s individual right to bear arms may have some
application beyond the home” but stating “[i]f the Second
Amendment protects the right to carry a handgun outside the
home for self-defense at all, that right is not part of the core of

    5
       A panel of the Ninth Circuit agreed with the Seventh Circuit
that “carrying weapons in public for the lawful purpose of self
defense is a central component of the right to bear arms.” Peruta v.
County of San Diego, 742 F.3d 1144, 1175 (9th Cir. 2014). That
case, however, is currently being reheard en banc.
                                6
the Amendment” (emphasis in original; brackets and
quotation marks omitted)), cert. denied, 134 S. Ct. 2134
(2014), Woollard v. Gallagher, 712 F.3d 865, 876 (4th Cir.)
(assuming arguendo that right has some application outside
house), cert. denied, 134 S. Ct. 422 (2013), and Kachalsky v.
Cnty. of Westchester, 701 F.3d 81, 89, 96 (2d Cir. 2012)
(assuming right has “some application” outside house but
applying intermediate scrutiny “[b]ecause our tradition so
clearly indicates a substantial role for state regulation of the
carrying of firearms in public”), cert. denied, 133 S. Ct. 1806
(2013). State courts are also split. Compare People v.
Aguilar, 2 N.E.3d 321, 327 (Ill. 2013) (agreeing with Moore),
with Williams v. State, 10 A.3d 1167, 1177 (Md.) (“If the
Supreme Court . . . meant its holding to extend beyond home
possession, it will need to say so more plainly.”), cert. denied,
132 S. Ct. 93 (2011). The Supreme Court has to date declined
invitations to resolve the split.
     I prefer the Second, Third and Fourth Circuits’ slant and
would hold that, assuming the Second Amendment has some
application in this context, its core protection is not implicated
by provisions that affect one’s ability to carry a firearm
outside his house. See Drake, 724 F.3d at 436; Kachalsky,
701 F.3d at 94; United States v. Masciandaro, 638 F.3d 458,
470 (4th Cir.) (“[A]s we move outside the home, firearm
rights have always been more limited . . . .”), cert. denied, 132
S. Ct. 756 (2011). As already noted, the Supreme Court
expressly and repeatedly limited its holding to the “home.”
See, e.g., Heller, 554 U.S. at 573, 635–36. I would extend
Heller no further unless and until the Supreme Court does so
itself:
    On the question of Heller’s applicability outside the
    home environment, we think it prudent to await
    direction from the Court itself. . . .
                             7
   There may or may not be a Second Amendment right
   in some places beyond the home, but we have no
   idea what those places are, what the criteria for
   selecting them should be, what sliding scales of
   scrutiny might apply to them, or any one of a number
   of other questions. It is not clear in what places
   public authorities may ban firearms altogether
   without shouldering the burdens of litigation. The
   notion that “self-defense has to take place wherever
   [a] person happens to be,” appears to us to portend
   all sorts of litigation over schools, airports, parks,
   public thoroughfares, and various additional
   government facilities. And even that may not
   address the place of any right in a private facility
   where a public officer effects an arrest. The whole
   matter strikes us as a vast terra incognita that courts
   should enter only upon necessity and only then by
   small degree. . . .
   There simply is no need in this litigation to break
   ground that our superiors have not tread. To the
   degree that we push the right beyond what the
   Supreme Court in Heller declared to be its origin, we
   circumscribe the scope of popular governance, move
   the action into court, and encourage litigation in
   contexts we cannot foresee. This is serious business.
   We do not wish to be even minutely responsible for
   some unspeakably tragic act of mayhem because in
   the peace of our judicial chambers we miscalculated
   as to Second Amendment rights. . . .
   If ever there was an occasion for restraint, this
   would seem to be it.
Masciandaro, 638 F.3d at 475–76 (citations omitted)
(emphasis added).
                              8
     Moreover, the long history of state restrictions on the
carrying of firearms in public supports the view that Second
Amendment rights are more limited outside the house. That
history has been exhaustively canvassed by numerous courts.
See Kachalsky, 701 F.3d at 94–96 (documenting
“longstanding tradition of states regulating firearm possession
and use in public because of the dangers posed to public
safety”); Peruta, 742 F.3d at 1182–91 (Thomas, J.,
dissenting) (history of right to carry concealed firearms in
public); see also Drake, 724 F.3d at 431 (“We reject [the]
contention that a historical analysis leads inevitably to the
conclusion that the Second Amendment confers upon
individuals a right to carry handguns in public for self-
defense.”); Peterson v. Martinez, 707 F.3d 1197, 1210 (10th
Cir. 2013) (“There can be little doubt that bans on the
concealed carrying of firearms are longstanding.”);
Masciandaro, 638 F.3d at 470–71 (“longstanding out-of-the-
home/in-the-home distinction bears directly on the level of
scrutiny applicable” and therefore “a lesser showing is
necessary with respect to laws that burden the right to keep
and bear arms outside of the home”). I will not rehash that
discussion here.
     I would point out, however, that if we consider a factor
unique to this case, the Government’s position becomes even
stronger: In addition to the long history of regulating
possession of firearms outside the house, there is a long
history of regulating the acquisition and use of firearms by
non-residents of a given State. The Government has
identified twelve States and the District of Columbia that, in
the early 20th century, imposed various restrictions on the
acquisition, use or possession of firearms by non-residents. In
1919, North Carolina made it unlawful “for any person . . . to
sell, . . . purchase or receive . . . any pistol [or] so-called
pump-gun” without a permit, which permits were available
                                 9
only to residents of North Carolina. Act of Mar. 10, 1919, ch.
197, §§ 1–2, 1919 N.C. LAWS 397, 397–98, reprinted in Joint
Appendix (JA) 159. Just as North Carolina law did a century
ago, section 922 makes it unlawful for an FFL to “sell” a
firearm to a non-resident of the FFL’s State, 18 U.S.C.
§ 922(b)(3), or for a person who does not reside in any State
to “receive” a firearm therein, id. § 922(a)(9). In the 1920s,
Michigan and Missouri banned the purchase of pistols and
revolvers by non-residents. See Act of June 2, 1927, ch. 372,
§ 2, 1927 MICH. ACTS 887, 887–88, reprinted in JA 155
(banning purchase of pistol without license, which license
was available only to individuals residing in State for six
months or more); Act of Apr. 7, 1921, § 2, 1921 MO. LAWS
692, reprinted in JA 156 (“[n]o person . . . shall . . . buy, sell,
. . . deliver or receive . . . any pistol [or] revolver” without
permit obtained from circuit clerk in Missouri county in
which applicant resided). And numerous states prohibited
non-residents from obtaining permits to carry pistols and
revolvers. 6 This history “demonstrates that while the Second
    6
       See Act of May 21, 1913, ch. 608, § 1, 1913 N.Y. LAWS
1627, 1628–29, reprinted in JA 157–59 (permit to carry pistol or
revolver inapplicable to “any person not a citizen of and usually
resident in the state of New York”); Act of May 29, 1922, ch. 485,
§ 9, 1922 MASS. ACTS 560, 563, reprinted in JA 155 (permit to
carry pistol or revolver issued only to “persons residing or having a
place of business within the jurisdiction of the person issuing the
license”); Act of Feb. 16, 1909, ch. 51, 1909 W. VA. ACTS 394,
395–96, reprinted in JA 160–61 (same); Act of Mar. 11, 1924, ch.
137 §§ 1–2, 1924 N.J. ACTS 305, 305–06, reprinted in JA 157
(same for “revolver, pistol or other firearm”); Act of June 2, 1923,
ch. 252, §§ 2–3, 1923 CONN. ACTS 3707, reprinted in JA 153
(permit to carry pistol or revolver issued to any person having
“bona fide residence” in local jurisdiction or to any “bona fide
resident of the United States having a permit or license to carry any
firearm” in another State); Act of Mar. 12, 1925, ch. 207 §§ 5, 7,
1925 IND. LAWS 495, 496–97, reprinted in JA 154 (same); Act of
                                 10
Amendment’s core concerns are strongest inside hearth and
home, states have long recognized a countervailing and
competing set of concerns” regarding the sale of firearms to
non-residents and therefore “tradition . . . clearly indicates a
substantial role for state regulation.” Kachalsky, 701 F.3d at
96.
     The plaintiffs’ only response is to insist on carbon copy
historical analogs. See Appellants’ Br. 41; Appellants’ Reply
Br. 13. But “Heller demonstrates that a regulation can be
deemed ‘longstanding’ even if it cannot boast a precise
founding-era analogue.” NRA, 700 F.3d at 196; accord
United States v. Skoien, 614 F.3d 638, 641 (7th Cir. 2010) (en
banc) (“[W]e do take from Heller the message that exclusions
need not mirror limits that were on the books in 1791.”). If
we demanded the telescopic level of similarity the plaintiffs
demand, few laws could ever be deemed “longstanding”—
including, perhaps, the laws considered longstanding in
Heller itself. See Heller II, 670 F.3d at 1253 (noting that
“Heller considered prohibitions on the possession of firearms
by felons to be longstanding although states did not start to
enact them until the early 20th century” (quotation marks
omitted)); United States v. McCane, 573 F.3d 1037, 1047–49

July 8, 1932, ch. 465, §§ 4, 6, 47 Stat. 650, 651 (1932), reprinted in
JA 153–54 (similar District of Columbia statute including
concealed carry permits); Firearms Act, ch. 1052, §§ 4, 6, 1927 R.I.
LAWS 256, 257, 258, reprinted in JA 160 (same); Act of Feb. 25,
1939, ch. 14, 1939 ME. ACTS 53, reprinted in JA 154–55
(concealed carry permits available only to residents of local
jurisdiction); Act of June 2, 1927, ch. 372, § 6, 1927 MICH. ACTS
887, 888–89, reprinted in JA 155–56 (banning concealed carrying
of pistol without license, which licenses were available only to
individuals residing in State for six months or more); Act of Mar. 3,
1919, ch. 74, § 5, 1919 MONT. ACTS 147, 148, reprinted in JA
156–57 (same).
                              11
(10th Cir. 2009) (Tymkovich, J., concurring) (questioning
Heller’s statement that felon dispossession laws are
“longstanding”). The salient point is that, for at least a
century, numerous States have considered an individual’s
residency to be a sine qua non of possessing firearms. Thus,
whether or not the Second Amendment provides any
protection outside one’s residence generally, the “core”
Second Amendment protection announced in Heller does not
include the right of a non-resident citizen to possess a firearm
without regard to his residence. And, by definition, a non-
resident citizen like Dearth is away from his residence while
visiting the United States.

                 II. MEANS/END SCRUTINY
                    A. Level of Scrutiny
     “[T]he level of scrutiny applicable under the Second
Amendment surely depends on the nature of the conduct
being regulated and the degree to which the challenged law
burdens the right.” Heller II, 670 F.3d at 1257 (quotation
marks omitted). “That is, a regulation that imposes a
substantial burden upon the core right of self-defense
protected by the Second Amendment must have a strong
justification, whereas a regulation that imposes a less
substantial burden should be proportionately easier to justify.”
Id. Our precedent dictates that, although a statute’s burden
may be “severe,” intermediate scrutiny applies if the burden
“falls on individuals who cannot be said to be exercising the
core of the Second Amendment right identified in Heller.”
Schrader, 704 F.3d at 989. For the reasons explained in Part I
supra, I believe the plaintiffs do not seek to exercise a core
Second Amendment right. Intermediate scrutiny should
therefore apply.
                                12
     Further, the plaintiffs have ample alternative means of
exercising their right. A citizen like Dearth who previously
resided in the United States can purchase a firearm while he is
a resident and, later, as a non-resident, carry that firearm into
the United States with him for any lawful purpose. 18 U.S.C.
§ 925(d)(4); 27 C.F.R. § 478.115(a). Dearth admits that he
never availed himself of this option. Appellants’ 2d Supp.
Br. 25. And we know that one of the original plaintiffs did
have such firearms. Sept. 20, 2012 Hr’g Tr. 4. Additionally,
the plaintiffs could purchase firearms abroad and bring them
into the United States so long as the firearm is “generally
recognized as particularly suitable for or readily adaptable to
sporting purposes.” See 18 U.S.C. §§ 922(l), 925(d). The
availability of this option turns on the nature of the firearm,
not its owner’s purpose, so the plaintiffs could presumably
bring such firearms into the United States and use them for
self-defense. See Springfield, Inc. v. Buckles, 292 F.3d 813,
817 (D.C. Cir. 2002) (“the phrase ‘generally recognized as
particularly suitable for or readily adaptable to sporting
purposes’ . . . refer[s] to the characteristics of the firearm”
(quoting ATF report) (emphasis added)). 7 The availability of


    7
       The concurrence contends that the ATF regulations, 27
C.F.R. §§ 478.111(a), .115(d)(1), somehow supersede the statutory
command that “[t]he Attorney General shall authorize a firearm or
ammunition to be imported or brought into the United States or any
possession thereof if the firearm or ammunition . . . is generally
recognized as particularly suitable for or readily adaptable to
sporting purposes.” 18 U.S.C. § 925(d)(3) (emphasis added).
However those regulations are interpreted and enforced in practice,
they plainly cannot “bar” what the statute “allow[s] for.” Concur.
Op. 2. See Mohasco Corp. v. Silver, 447 U.S. 807, 825 (1980)
(regulations cannot be “inconsistent with the statutory mandate” or
“supersede the language chosen by Congress”); see also Gun South,
Inc. v. Brady, 877 F.2d 858, 863 (11th Cir. 1989) (“Section
                                13
these alternative means of exercising the Second Amendment
right further justifies intermediate scrutiny. See Heller II, 670
F.3d at 1262. Even if the plaintiffs never took advantage of
these options, their failure to do so weighs against them. Cf.
Decastro, 682 F.3d at 168.
     In the Second Amendment context, intermediate scrutiny
is satisfied so long as “the regulation promotes a substantial
governmental interest that would be achieved less effectively
absent the regulation, and the means chosen are not
substantially broader than necessary to achieve that interest.”
Heller II, 670 F.3d at 1258 (quoting Ward v. Rock Against
Racism, 491 U.S. 781, 782–83 (1989)). Although the
Government must establish a “tight ‘fit’ between the
[regulations] and an important or substantial governmental
interest,” it need not employ “the least restrictive means,” but
only “a means narrowly tailored to achieve the desired
objective.” Id. (quoting Bd. of Trs. of State Univ. of N.Y. v.
Fox, 492 U.S. 469, 480 (1989)). Put differently, “the fit
between the challenged regulation and the asserted objective
need only be reasonable, not perfect.” Schrader, 704 F.3d at
990 (quoting Marzzarella, 614 F.3d at 98 (brackets omitted));
accord Staten, 666 F.3d at 167; see also Fox, 492 U.S. at 480
(“What our decisions require is . . . a fit that is not necessarily
perfect, but reasonable; that represents not necessarily the
single best disposition but one whose scope is in proportion to
the interest served.” (citation omitted)); Michael M. v. Super.
Ct. of Sonoma Cnty., 450 U.S. 464, 473 (1981) (plurality
opinion) (“The relevant inquiry . . . is not whether the statute
is drawn as precisely as it might have been, but whether the
line chosen by the . . . Legislature is within constitutional
limitations.”); Nat’l Cable & Telecomms. Ass’n v. FCC, 555

925(d)(3) . . . unambiguously requires the [Attorney General] to
authorize the importation of sporting firearms.” (emphasis added)).
                               14
F.3d 996, 1002 (D.C. Cir. 2009) (“The government does not
have to show that it has adopted the least restrictive means for
bringing about its regulatory objective; it does not have to
demonstrate a perfect means-ends fit; and it does not have to
satisfy a court that it has chosen the best conceivable option.
The only condition is that the regulation be proportionate to
the interests sought to be advanced.” (citing Fox, 492 U.S. at
476–81)).
     “In assessing this ‘fit,’ we afford ‘substantial deference to
the predictive judgments of Congress.’ ” Schrader, 704 F.3d
at 990 (quoting Turner Broad. Sys., Inc. v. FCC, 512 U.S.
622, 665 (1994)). We do so because “[i]n the context of
firearm regulation, the legislature is ‘far better equipped than
the judiciary’ to make sensitive policy judgments (within
constitutional limits) concerning the dangers in carrying
firearms and the manner to combat those risks.” Id. (quoting
Kachalsky, 701 F.3d at 97 (quoting Turner Broad. Sys., 512
U.S. at 665)). We have said that the Government “needs to
present some meaningful evidence, not mere assertions, to
justify its predictive judgments.” Heller II, 670 F.3d at 1259;
accord Chester, 628 F.3d at 683. At the same time, “[t]he
quantum of empirical evidence needed to satisfy heightened
judicial scrutiny of legislative judgments will vary up or down
with the novelty and plausibility of the justification raised.”
Nixon v. Shrink Mo. Gov’t PAC, 528 U.S. 377, 391 (2000).
And even when applying strict scrutiny, the Supreme Court
has allowed the Government to carry its burden by relying
“solely on history, consensus, and ‘simple common sense.’ ”
Fla. Bar v. Went For It, Inc., 515 U.S. 618, 628 (1995)
(quoting Burson v. Freeman, 504 U.S. 191, 211 (1992));
accord Carter, 669 F.3d at 418 (applying this precedent in
Second Amendment context); see also Nat’l Cable &
Telecomms. Ass’n., 555 F.3d at 1002 (our precedent does not
always “require exhaustive evidence documenting the
                              15
necessity of” given regulation but instead has “relied on
Congress’s reasonable, commonsense determination” that
regulation is required). I would find that the Government has
carried its burden here.

                  B. Government Interest
     Intermediate scrutiny requires a “substantial” or
“important” government interest. Heller II, 670 F.3d at 1258.
The Government’s interest in preventing crime is not merely
substantial and important; it is “compelling.” See United
States v. Salerno, 481 U.S. 739, 749 (1987); Schall v. Martin,
467 U.S. 253, 264 (1984); Schrader, 704 F.3d at 989–90;
Heller II, 670 F.3d at 1258. The Government offers two
specific ways in which the challenged provisions of section
922 contribute to its interest in stopping crime: (1) preventing
circumvention of State firearms regulations and
(2) preventing international firearms trafficking.           See
Appellee’s Br. 25–30.
    In the Omnibus Crime Control and Safe Streets Act of
1968, the Congress found:
    (1) that there is a widespread traffic in firearms
    moving in or otherwise affecting interstate or foreign
    commerce . . . ;
    (2) that the ease with which any person can acquire
    firearms other than a rifle or shotgun . . . is a
    significant factor in the prevalence of lawlessness
    and violent crime in the United States;
    (3) that only through adequate Federal control over
    interstate and foreign commerce in these weapons
    . . . can this grave problem be properly dealt with
    . . . ; [and]
                              16
    (5) that the sale or other disposition of concealable
    weapons by [FFLs] to nonresidents of the State in
    which the [FFLs’] places of business are located, has
    tended to make ineffective the laws . . . in the several
    States and local jurisdictions regarding such
    firearms . . . .
Pub. L. No. 90-351, Title IV, § 901(a), 82 Stat. 197, 225.
     Among the provisions enacted in order “to cope with the
conditions referred to” in the above findings, 82 Stat. at 226,
was 18 U.S.C. § 922(b)(3). Section 922(b)(3)’s ban on the
sale of a firearm to a person who does not reside in the FFL’s
home state was a response to concerns that local law
enforcement efforts in States with stricter firearms regulations
were being undermined by an influx of firearms purchased by
their residents in States with looser regulations. See S. REP.
NO. 89-1866, at 19–20, reprinted in JA 59; H.R. REP. NO. 90-
1577, at 4420 (section 922(b)(3) enacted in order to “prevent
the avoidance of state and local laws controlling firearms by
the simple expediency of crossing a State line to purchase
one”); accord S. REP. NO. 90-1097, at 2204. For instance, the
Massachusetts State Police traced 87% of the concealable
firearms used in crimes to out-of-state purchases. S. REP. NO.
89-1866, at 3, reprinted in JA 43; see also id. at 61–62,
reprinted in JA 101–02 (individual Senators’ views
summarizing testimony and stating “[t]he record is replete
with testimony documenting the fact that the purchase of
firearms by persons in other than their resident State is a
serious contributing factor to crime”). Section 922(b)(3) is
buttressed by section 922(a)(5), which prevents a person other
than an FFL from doing what an FFL cannot. Together, these
provisions were intended to fix the problem of circumvention
of State firearms laws.
                              17
     The Congress did not, however, cover every angle. As
originally codified, section 922(a)(5) barred non-FFLs from
transferring firearms to “any person . . . who the transferor
knows . . . resides in any State other than that in which the
transferor resides.” 18 U.S.C. § 922(a)(5) (1970). In a
statement covering proposed amendments to several firearms
laws, the U.S. Department of Justice observed that “[r]ead
literally, this language may make it impossible to prosecute an
individual who delivers a firearm to an alien or other person,
such as a transient, who does not reside in ‘any State.’ ” 134
CONG. REC. 12,309 (1988) (emphasis added). One Senator
addressed the problem again in 1991 and proposed an
amendment to close the loophole. He explained:
    This section addresses the law enforcement problem
    posed by aliens legally in the United States, but not
    residing in any State, who acquire firearms from
    [FFLs] by utilizing an intermediary.          Having
    acquired firearms in this country, such aliens often
    smuggle the weapons out of the country. . . .
    However, the alien’s receipt of a firearm from a
    licensee or through an intermediary does not violate
    any specific portion of the Act.
137 CONG. REC. 2743 (1991). When the amendment was
finally enacted as part of the Violent Crime Control and Law
Enforcement Act of 1994, Pub. L. No. 103-322, Title XI,
§ 110514, 108 Stat. 1796, 2019, it closed the loophole by
making it unlawful “for any person, other than a [FFL], who
does not reside in any State to receive any firearms unless
such receipt is for lawful sporting purposes.” 18 U.S.C.
§ 922(a)(9) (emphasis added).
     To summarize: Section 922(b)(3)’s ban on the sale of a
firearm to a non-resident responded to specific Congressional
findings about the need for such a ban to prevent the
                              18
circumvention of State firearms laws; section 922(a)(9)’s ban
on receipt of a firearm by a non-resident patched a loophole in
the statute that increased the likelihood of international
firearms trafficking. There can be no doubt, therefore, that
the provisions serve the “compelling” governmental interest
of crime prevention. See Salerno, 481 U.S. at 749; Schall,
467 U.S. at 264; Schrader, 704 F.3d at 989–90; Heller II, 670
F.3d at 1258.

                    C. Narrow Tailoring
     The next inquiry is whether the government interest
“would be achieved less effectively absent the regulation[s],
and [whether] the means chosen are not substantially broader
than necessary to achieve that interest.” Heller II, 670 F.3d at
1258 (quoting Ward, 491 U.S. at 782–83). The challenged
provisions of section 922 play a vital role in combatting
violent crime by preventing the circumvention of State
firearms regulations and international firearms trafficking and
they are narrowly tailored to serve their purpose.
     Section 922(b)(3) prohibits an FFL from selling firearms
(with an exception not relevant here) to a non-resident of the
FFL’s State. The provision directly addresses the problem of
circumvention of local firearms regulations identified by the
Congress. See Pub. L. No. 90-351, Title IV, § 901(a), 82 Stat.
at 225; S. REP. NO. 89-1866, at 19, reprinted in JA 59; H.R.
REP. NO. 90-1577, at 4420; S. REP. NO. 90-1097, at 2204.
Standing alone, it plainly passes muster. See Decastro, 682
F.3d at 168 (finding that accompanying provision banning
transportation of firearms bought in another State into one’s
State of residence “does not substantially burden [the] right to
keep and bear arms” because it “does nothing to keep
someone from purchasing a firearm in her home state, which
is presumptively the most convenient place to buy anything”).
Section 922(a)(5)—not challenged here—likewise furthers
                                19
this interest by preventing a non-FFL from doing what an FFL
cannot.
     Section 922(a)(9)’s ban on receipt of a firearm by a non-
resident is aimed at a different goal: preventing aliens and
others not residing in any State from acquiring firearms they
might smuggle out of the country. See 134 CONG. REC.
12,309 (1988); 137 CONG. REC. 2743 (1991). If preventing
international firearms trafficking is the goal, preventing
individuals who reside abroad from obtaining firearms in the
United States is a “common sense” solution to the problem.
Fla. Bar, 515 U.S. at 628 (citation omitted); see Burson, 504
U.S. at 211; Shrink Mo. Gov’t PAC, 528 U.S. at 391; cf.
TSSAA v. Brentwood Acad., 551 U.S. 291, 300 (2007) (“We
need no empirical data to credit [the] commonsense
conclusion that hard-sell tactics directed at middle school
students could lead to exploitation . . . .”). This is particularly
so with respect to a non-resident citizen, who by virtue of his
citizenship may have an easier time crossing our borders. Cf.
Moore, 702 F.3d at 940 (“[T]he state can prevail with less
evidence when . . . guns are forbidden to a class of persons
who present a higher than average risk of misusing a gun.”).
In addition, the Government has presented anecdotal evidence
that firearms trafficking by non-resident citizens is indeed a
substantial law enforcement concern. See Appellee’s Br. 32
n.13 (collecting ATF press releases and other news reports
identifying instances of non-resident United States citizens
prosecuted for smuggling weapons across Canadian and
Mexican borders). Restrictions on speech may be justified by
studies and anecdotes, even ones “pertaining to different
locales altogether,” Fla. Bar, 515 U.S. at 628 (citing City of
Renton v. Playtime Theatres, Inc., 475 U.S. 41, 50–51
(1986)); accord Lorillard Tobacco Co. v. Reilly, 533 U.S.
525, 558 (2001) (collecting cases), and there is no reason that
                              20
restrictions on the receipt of firearms should be treated
differently.
     The success of sections 922(a)(9) & (b)(3) in preventing
circumvention of state law and international firearms
trafficking depends in part on the definition of residency. The
U.S. Department of Justice’s Bureau of Alcohol, Tobacco,
Firearms, and Explosives defines an individual’s “State of
residence” to require “presen[ce] in a State with the intention
of making a home in that State.” 27 C.F.R. § 478.11. This
definition addresses the problem the Congress identified back
in 1968 that local law enforcement authorities were unaware
of out-of-state firearms being brought into their jurisdictions
and used for violent crime. See S. REP. NO. 89-1866, at 19,
reprinted in JA 59. The requisite continuity of presence,
when coupled with the identifying information that must be
provided when purchasing a firearm, also facilitates law
enforcement efforts to trace firearms in the course of criminal
investigations. 131 CONG. REC. 18,201 (1985); see Abramski
v. United States, 134 S. Ct. 2259, 2269 (2014) (section 922’s
record-keeping provisions “help[] to fight serious crime” by
facilitating tracing (citing Nat’l Shooting Sports Found., Inc.
v. Jones, 716 F.3d 200, 204 (D.C. Cir. 2013))); Peterson, 707
F.3d at 1221 (Lucero, J., concurring) (Colorado residency
requirement for concealed handgun license justified because
local law enforcement officials have access to greater level of
information with respect to resident applicants than non-
residents and greater ability to monitor if residents come into
contact with local law enforcement authorities).
     Each statutory provision challenged here therefore
constitutes an independently supported restriction that is
narrowly tailored to achieving the compelling government
interest in crime prevention. The plaintiffs nevertheless
object that taken together these restrictions prevent a non-
resident citizen from acquiring firearms in the United States
                                21
for anything other than the excepted temporary use for sport.
As noted, however, the plaintiffs lack standing to challenge
the ban on rental or loan of a firearm to a non-resident
citizen. See supra n.4. This disposes of the bulk of the
plaintiffs’ arguments, which are largely directed at the “lawful
sporting purpose” exception that exists for the rental ban but
not the sales ban.         Their remaining arguments are
unpersuasive.
     The plaintiffs appear to suggest that the government
interest in preventing non-residents from acquiring firearms in
the United States is limited to a non-resident alien and
therefore the provisions are overbroad in their application to a
non-resident citizen. See Appellants’ Br. 34–35; see also id.
at 3 (“Congress did not intentionally create this legal
landscape. In 1994, Congress surmised that foreign visitors
might illegally smuggle arms overseas . . . .”). In my view,
the provisions are justified as applied to non-resident citizens
as well as to aliens. The salient characteristic of the anti-
smuggling rationale is residence. The ability of an individual
who lives abroad to obtain firearms in the United States
causes concern whether he is a citizen or an alien. 8

    8
       Even if the application of the provisions to a non-resident
citizen were overbroad, we have permitted some degree of over-
inclusiveness in firearms legislation. See Schrader, 704 F.3d at
990–91 (“To be sure, some common-law misdemeanants, perhaps
even Schrader, may well present no such risk, but ‘Congress is not
limited to case-by-case exclusions of persons who have been shown
to be untrustworthy with weapons, nor need these limits be
established by evidence presented in court.’ ” (quoting Skoien, 704
F.3d at 641)). Our sister circuits have repeatedly done the same.
See, e.g., Jackson v. City & Cnty. of San Francisco, 746 F.3d 953,
966 (9th Cir. 2014) (rejecting claim that handgun storage
requirement is impermissibly over-inclusive because some handgun
owners live alone and thus risk of unauthorized access by children
                                 22
      The plaintiffs also fault the Government for submitting
what is admittedly a sparse evidentiary record demonstrating
the Congress’s rationale for applying the ban on receipt of
firearms to non-resident citizens. See Appellants’ Br. 36–38.
It is hardly surprising that the Government is not able to offer
more because the provisions at issue here were enacted in
1968 and 1994—long before the individual-right view of the
Second Amendment became the law of the land. See United
States v. Miller, 307 U.S. 174, 178 (1939); Lewis v. United
States, 445 U.S. 55, 65–66 & n.8 (1980) (citing Miller for
proposition that “the Second Amendment guarantees no right
to keep and bear a firearm that does not have ‘some
reasonable relationship to the preservation or efficiency of a
well regulated militia’ ”); Heller, 554 U.S. at 638 n.2
(Stevens, J., dissenting) (collecting appellate decisions
uniformly holding same until 2001). The Congress had no
indication from the judiciary that the challenged provisions
might run afoul of the Second Amendment; indeed, several
Senators expressly stated their view to the contrary. See S.

is absent); Peterson, 707 F.3d at 1222 (Lucero, J., concurring)
(residency requirement justified because officials have access to
more information about residents than non-residents in the
aggregate “even if . . . this information gap may not be present in
every case”); United States v. Huitron-Guizar, 678 F.3d 1164, 1170
(10th Cir.) (upholding section 922(g)(5) and noting “[i]t is surely a
generalization to suggest, as courts do, that unlawfully present
aliens, as a group, pose a greater threat to public safety—but
general laws deal in generalities” (citation omitted)), cert. denied,
133 S. Ct. 289 (2012); Carter, 669 F.3d at 420–21 (rejecting
argument that section 922(g)(3) is over-inclusive because it disarms
all drug users without individualized determination of threat to
public safety); Marzzarella, 614 F.3d at 99–101 (rejecting argument
that section 922(k)’s ban on firearms with obliterated serial number
is fatally over-inclusive because laboratory tests can often reveal
serial number).
                              23
REP. NO. 89-1866, at 68, reprinted in JA 108 (“The decisions
hold that the second amendment, unlike the first, was not
adopted with the individual rights in mind, but is a prohibition
upon Federal action which would interfere with the
organization of militia by the States of the Union.” (citing
Miller and other cases)). The Congress had no reason to
make an extensive record of findings regarding the Second
Amendment consequences of the provisions as applied to this
narrow class of individuals. As the Third Circuit recently
observed in upholding New Jersey’s handgun permit law:
    New Jersey’s inability to muster legislative history
    indicating what reports, statistical information, and
    other studies its legislature pondered when it
    concluded that requiring handgun permit applicants
    to demonstrate a “justifiable need” would reasonably
    further its substantial public safety interest,
    notwithstanding the potential burden on Second
    Amendment rights, is unsurprising. First, at each
    relevant moment in the history of New Jersey gun
    laws, spanning from 1905 to 1981, the legislature
    could not have foreseen that restrictions on carrying
    a firearm outside the home could run afoul of a
    Second Amendment that had not yet been held to
    protect an individual right to bear arms, given that
    the teachings of Heller were not available until that
    landmark case was decided in 2008 . . . . Simply put,
    New Jersey’s legislators could not have known that
    they were potentially burdening protected Second
    Amendment conduct, and as such we refuse to hold
    that the fit here is not reasonable merely because
    New Jersey cannot identify a study or tables of crime
    statistics upon which it based its predictive
    judgment.
Drake, 724 F.3d at 437–38 (footnotes omitted).
                              24
     Although we demand “evidence, not mere assertions,”
Heller II, 670 F.3d at 1259, the “quantum of empirical
evidence” required is lower where, as here, the justifications
offered are plausible, not novel, Shrink Mo. Gov’t PAC, 528
U.S. at 391. Such evidence may take many forms, including
anecdotal evidence, history, consensus and, perhaps most
importantly, good old common sense. Fla. Bar, 515 U.S. at
628. The Government has demonstrated that the challenged
provisions are tailored to the specific interests identified:
preventing     international     firearms    trafficking   and
circumvention of State firearms regulations. It has done so by
pointing to legislative findings regarding the law enforcement
problems posed by the purchase of firearms by non-residents
and anecdotal evidence about international firearms
trafficking by non-resident citizens.


     For these reasons, I would hold that the challenged
provisions of section 922 are constitutional insofar as they
ban the sale of a firearm to a non-resident citizen. Therefore,
I respectfully dissent from my colleagues’ decision to remand.